Citation Nr: 0822800	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico




THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chondromalacia of the left knee.  






ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1999 to February 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, NM.  


FINDING OF FACT

Chondromalacia of the left knee is manifested by mild laxity 
and normal range of motion with pain.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in November 2004, on the underlying 
claim of service connection of a left knee disability.  
Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran a VA 
examination in May 2005.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Increase

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The left knee disability is currently rated 10 percent 
disabling under Diagnostic Codes 5024 and 5257.  A disability 
under Diagnostic Code 5024 is rated as degenerative 
arthritis.  Degenerative arthritis is rated on limitation of 
motion of the affected joint.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Under Diagnostic Code 5257, the criteria for the next higher 
rating, 20 percent, are either moderate recurrent subluxation 
or severe instability.  38 C.F.R. § 4.71.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Factual Background

Service medical records show that in October 2002 the veteran 
was diagnosed with dislocation of left knee patella and was 
subsequently treated on multiple occasions for left knee pain 
until discharge from service in February 2004.  

On VA examination in May 2005, the veteran complained of left 
knee pain with weight bearing, but she continued with 
excercises with minimal impact.  She did wear a Velcro knee 
support and took pain medication.  Gait was normal.  There 
was left knee tenderness, left knee laxity, and a mobile 
patella.  The examiner indicated the effects of the left knee 
disability were mild regarding the veteran's ability to do 
chores, shop, and travel and moderately affected her ability 
to exercise and pursue recreation activities.    

In an addendum to the VA examination of May 2005, the 
examiner indicated the veteran had a tender left knee joint 
with full range of motion, normal gait and no change in the 
range of motion with repetitions of flexion and extension of 
the knee joint.    

In November 2005 and May 2006 the veteran stated her knee 
locked and caused great pain, and she could not stand for 
more than 5 minutes.  

Analysis

On VA examination dated in May 2005, the veteran had overall 
mild laxity.  As the criterion for 20 percent under 
Diagnostic Code 5257 is moderate recurrent subluxation or 
lateral instability, the findings pertaining to recurrent 
subluxation or lateral instability do not more nearly 
approximate or equate to moderate recurrent subluxation or 
lateral instability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 9-98 (1998), the VA General Counsel clarified 
that when a veteran has a knee disability evaluated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 
9-2004 (2004).

The evidence shows that the veteran has full range of motion, 
that is zero degrees of extension to 140 degrees of flexion, 
and thus does not meet the zero percent criteria for flexion 
and extension, which require 60 degrees and 5 degrees 
respectively.  Since that is the case, consideration of 
VAOPGCPREC 9-98 (1998), and the assignment of a separate 
ratings under Diagnostic Code 5257 and Diagnostic Codes 5260 
or 5261 is not appropriate in this case.

As the criterion for a 10 percent rating for flexion is 
flexion limited to 45 degrees, the findings pertaining to 
limitation of flexion do not more nearly approximate or 
equate to flexion limited to 45 degrees, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).



As for a separate rating for extension, extension has been 
found to be normal at zero degrees with and without pain.  As 
extension is not limited to 10 degrees, the criterion for a 
separate compensable rating based on limitation of extension 
is not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
left knee disability.  38 U.S.C.A. § 5107(b).  


ORDER

An initial rating higher than 10 percent for chondromalacia 
of the left knee is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


